DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Independent claim 29, the claimed features "means for determining" and "means for performing" invoke 112 (f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, expression in lines 2-4 “transmitting a sounding reference signal (SRS) on a set of physical resource blocks (PRBs), each of the PRBs comprising corresponding ones of the plurality of associated data channels” is not understood. UE is transmitting a SRS to the base station in the uplink (UL) and therefore, PRBs for SRS belong to UL resources. The plurality of associated data channels are received, as recited in claim 1, from the base station in the downlink (DL), therefore, with DL PRB resources. It is not clear about PRBs for transmitting UL SRS corresponding to receiving DL associated data channels.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 1-3, 13-14, 16, 20-21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over LEE Hyunho et al (US20190313436), hereinafter Lee.
Regarding claims 1, 25, 29 and 30, Lee teaches, a method for wireless communication at a user equipment (UE) / an apparatus for wireless communication at a user equipment (UE) / a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), comprising:
receiving control signaling that schedules resources for receiving a plurality of demodulation reference signals and a plurality of associated data channels across a plurality of transmission time intervals (TTIs) (LEE: [49], [108], ),
determining a reference signal bundling pattern for receiving the plurality of demodulation reference signals and the plurality of associated data channels according to the control signaling, wherein the reference signal bundling pattern indicates that one or more of the plurality of TTIs are bundled as a plurality of reference signal bundled TTIs (Lee: [106], [111]-[112], [114], teaching that DMRS bundling is configured in the DCI (control signal) and DMRS bundling applies over multiple TTI units (i.e. bundled TTI, see [93]). DMRS bundling applies same precoding within a bundle, implying a bundling pattern), 
receiving the plurality of demodulation reference signals and the associated data channels according to the reference signal bundling pattern (Lee: [111], implies that UE receives DMRS and associated PDSCH data according to the received DCI); and 
performing channel estimation based at least in part on the received plurality of demodulation reference signals and the associated data channels (Lee: [198] “In DMRS sharing, channel estimation is performed using the DMRS, and the DMRS is utilized to demodulate a plurality of data channels”).
at least two of the plurality of reference signal bundled TTIs having different durations.
However, in the same field of endeavor, Lee suggests, at least two of the plurality of reference signal bundled TTIs having different durations (Lee: [106], teaching that time duration to which DMRS bundling applies is given in terms of TTI units. Therefore, Lee suggests two DMRS bundles may have different number of TTI units i.e. different durations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method/apparatus/CRM to include that at least two of the plurality of reference signal bundled TTIs having different durations.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a scheduling method of UL and DL signals in wireless communication system to achieve improved efficiency, latency, and reliability (Lee: [3]).
Regarding claim 25, Lee further teaches, an apparatus for wireless communication at a user equipment (UE), comprising : a processor (Lee: Fig. 13, 21 Processor), memory coupled with the processor (Fig. 13, 22 Memory).
Regarding claims 2 and 26, Lee teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Lee further teaches, further comprising: demodulating the data channels based at least in part on performing channel estimation using the received plurality of demodulation reference signals (Lee: [198] “In DMRS sharing, channel estimation is performed using the DMRS, and the DMRS is utilized to demodulate a plurality of data channels”).
  Regarding claim 3, Lee teaches the method, as outlined in the rejection of claim 1.
Lee does not expressly teach, further comprising: determining a reference time at which to receive an initial demodulation reference signal of the plurality of demodulation reference signals during one of the plurality of reference signal bundled TTIs according to the reference signal bundling pattern.
However, in the same field of endeavor, Lee suggests, further comprising: determining a reference time at which to receive an initial demodulation reference signal of the plurality of demodulation reference signals during one of the plurality of reference signal bundled TTIs according to the reference signal bundling pattern (Lee: [106] teaching time duration corresponding to TTIs of the ). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include that a reference time of the initial TTI of the reference signal bundled TTIs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a scheduling method of UL and DL signals in wireless communication system to achieve improved efficiency, latency, and reliability (Lee: [3]).
Regarding claim 13, Lee teaches the method, as outlined in the rejection of claim 3.
Lee does not expressly teach, wherein the reference time is determined based at least in part on a boundary of a set of one or more TTIs of the plurality of TTIs, and wherein the boundary of the set of one or more TTIs comprises a frame boundary.
However, in the same field of endeavor, Lee suggests, wherein the reference time is determined based at least in part on a boundary of a set of one or more TTIs of the plurality of TTIs, and wherein the boundary of the set of one or more TTIs comprises a frame boundary (Lee: [106], teaching DMRS bundling ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include that the reference time is determined based at least in part on a boundary of a set of one or more TTIs of the plurality of TTIs, and wherein the boundary of the set of one or more TTIs comprises a frame boundary.
This would have been obvious because it would motivate one of ordinary skill in the art provide a scheduling method of UL and DL signals in wireless communication system to achieve improved efficiency, latency, and reliability (Lee: [3]).
Regarding claim 14, Lee teaches the method, as outlined in the rejection of claim 3.
Lee does not expressly teach, further comprising: receiving a trigger message, wherein the reference time is determined based at least in part on the trigger message.
However, in the same field of endeavor, Lee suggests, further comprising: receiving a trigger message, wherein the reference time is determined based at least in part on the trigger message (Lee: [106], teaching DMRS bundling is received in a DCI message from the base station that carries bundling information. Therefore, it suggests that DCI acts as a trigger message to activate DMRS bundling operation in the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include receiving a trigger message, wherein the reference time is determined based at least in part on the trigger message.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a scheduling method of UL and DL signals in wireless communication system to achieve improved efficiency, latency, and reliability (Lee: [3]).
Regarding claims 16 and 27, Lee teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Lee further teaches, wherein the reference signal bundling pattern indicates that the UE is to assume a same precoding for receiving transmissions in each bundled TTI of the plurality of reference signal bundled TTIs (Lee: [111] “ DMRS bundling may refer to applying the same precoding within a bundle”). 
Regarding claims 20 and 28, Lee teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Lee further teaches, wherein the reference signal bundling pattern is based at least in part on a channel type in which the plurality of demodulation reference signals are received (Lee: [111] teaching DMRS bundling is based on a channel type PDSCH).
Regarding claim 21, Lee teaches the method/apparatus, as outlined in the rejection of claim 20.
Lee further teaches, wherein the channel type comprises one of a first type of physical downlink share channel (PDSCH) (Lee: [111] teaching channel type is PDSCH (a first type). This satisfies “one of” criteria of the claim) or a second type of PDSCH, and 
wherein the first type of PDSCH is associated with receiving an initial demodulation reference signal of the plurality of demodulation reference signals based at least in part on a starting time of a set of one or more TTIs (Lee: [106],[111], teaching DMRS of the bundling is applied in units of TTI, therefore, is based on TTI timing. This satisfies “one of” criteria of the claim), and 
the second type of PDSCH is associated with receiving the initial demodulation reference signal based at least in part on a starting time of an allocation for the scheduled resources.
Regarding claim 24, Lee teaches the method/apparatus, as outlined in the rejection of claim 1.
Lee further teaches, wherein the plurality of reference signal bundled TTIs comprises a first reference signal bundled TTI and a second reference signal bundled TTI, the first reference signal bundled TTI comprising a first number of TTIs and second reference signal bundled TTI comprising a second number of TTIs, and wherein the first number of TTIs is different from the second number of TTIs (Lee: [106], [111]-[114] teaching different DMRS reference signals bundling are done with different number of TTIs).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yoo Taesang et al (US 20160065341), hereinafter Yoo
Regarding claim 17, Lee teaches the method, as outlined in the rejection of claim 1.
further comprising: transmitting a capability message indicating a capability of the UE to support the reference signal bundling pattern for receiving the plurality of demodulation reference signals.
However, in the same field of endeavor, Yoo suggests, further comprising: transmitting a capability message indicating a capability of the UE to support the reference signal bundling pattern for receiving the plurality of demodulation reference signals (Yoo: [56], [124] teaches that determination of combining (bundling) DMRS in the base station is based on UE capability, therefore, it suggests that base station obtains UE capability from the UE in a capability message. UE Capability message, carrying capability information, is also known in 3GPP wireless system (see Fig. 1) Yoo’s method is addressing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include transmitting a capability message indicating a capability of the UE to support the reference signal bundling pattern for receiving the plurality of demodulation reference signals.
This would have been obvious because it would motivate one of ordinary skill in the art to provide flexibility in combining different types of reference Yoo: [6]).
Regarding claim 18, Lee teaches the method, as outlined in the rejection of claim 1.
Lee does not expressly teach, wherein the reference signal bundling pattern is based at least in part on a type of wireless communications system comprising the UE.
However, in the same field of endeavor, Yoo teaches, wherein the reference signal bundling pattern is based at least in part on a type of wireless communications system comprising the UE (Yoo: [60] teaching reference signal combing (bundling) is done for low latency communications (a type of wireless communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include that the reference signal bundling pattern is based at least in part on a type of wireless communications system comprising the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide flexibility in combining different types of reference Yoo: [6]).
Regarding claim 19, Lee teaches the method, as outlined in the rejection of claim 18.
Lee does not expressly teach, wherein the type of wireless communications system is one or more of enhanced mobile broadband or ultra-reliable, low latency communications.
However, in the same field of endeavor, Yoo teaches, wherein the type of wireless communications system is one or more of enhanced mobile broadband or ultra-reliable, low latency communications (Yoo: [60] teaching reference signal combing (bundling) is done for low latency communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include that the type of wireless communications system is one or more of enhanced mobile broadband or ultra-reliable, low latency communications.
This would have been obvious because it would motivate one of ordinary skill in the art to provide flexibility in combining different types of reference signals of a wireless communications network based on different mobile devices that operate according to different timing characteristics (Yoo: [6]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of LOU Chong et al (US 20210212108), hereinafter Lou, and further in view of Choi Kukheon et al (US 20210144716), hereinafter Choi.
Regarding claim 15, Lee teaches the method, as outlined in the rejection of claim 14.
Lee does not expressly teach, wherein the trigger message further comprises an offset, and the reference time is at a time following the offset, and wherein the trigger message is received in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Lou teaches, wherein the trigger message further comprises an offset, and the reference time is at a time following the offset (Lou: [224], teaching a configuration message (i.e. a trigger message) indicates an offset and start time of a grant resource is at a position after the offset).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method to include that the trigger message further comprises an offset, and the reference time is at a time following the offset.
Lou: [6]).
Lee and Lou do not expressly teach, wherein the trigger message is received in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Choi teaches, wherein the trigger message is received in a medium access control (MAC) control element (CE) (Choi: [323] “The trigger signal may be delivered to the UE through the MAC-CE”, teaching trigger message to active an operation in the UE can be send through MAC-CE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Lou’s method to include that wherein the trigger message is received in a medium access control (MAC) control element (CE).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of quick component carrier (CC) switching to minimize loss of an uplink resource in a wireless system (Choi: [24]).

Allowable Subject Matter
Claims 4-12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marinier U.S. Publication No. 20190007181 - METHODS FOR DYNAMIC MANAGEMENT OF REFERENCE SIGNALS.
Chen U.S. Publication No. 20160270059 (IDS Reference) - DMRS BASED DL FOR LOW LATENCY.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472